 Case 2:20-mc-00091-UJ Document 7-4 Filed 08/25/21 Page 1 of 3




EXHIBIT D
             Case 2:20-mc-00091-UJ Document 7-4 Filed 08/25/21 Page 2 of 3


BrotmanLaw                                                 Ellen C. Brotman, Esq.
                                                           One South Broad Street
                                                           Suite 1500
                                                           D:215-609-3247 C:484-614-8522
                                                           E:ebrotman@ellenbrotmanlaw.com
                                                           W:www.ellenbrotmanlaw.com


                                                    April 26, 2021



By Email
Ms. Marcee D. Sloan
Prothonotary of the Disciplinary Board
of the Supreme Court of Pennsylvania
601 Commonwealth Avenue, Suite 5600,
Harrisburg, PA 17106-2625

                                                   Re:     In the Matter of Stephen Brinton
                                                           88 DB 2020
                                                           Attorney No. 94817


Dear Ms. Sloan,

       This is to certify, per the attached verification, that, during the period of his suspension,
Stephen Brinton complied with all the terms and conditions of the order of suspension entered
in the above-referenced matter. During his suspension, Mr. Brinton also complied with all the
requirements of Enforcement Rule 217.

       I am also attaching a credit card form to pay Mr. Brinton’s $250 reinstatement fee, per
the current schedule of fees.

       Thank you for your assistance in this matter.

                                                           Sincerely,



                                                           Ellen C. Brotman


       cc: Stephen Brinton, by email
          Elizabeth Livingston, ODC, via email.


                                              BrotmanLaw
                                 Admitted in Pennsylvania and New York
        Case 2:20-mc-00091-UJ Document 7-4 Filed 08/25/21 Page 3 of 3




                                      VERIFICATION


         I, Stephen Brinton, state, under penalties in 18 Pa.C.S.A. §4904, that the foregoing
letter from Ellen C. Brotman, Esq. to the Prothonotary of the Disciplinary Board is true
and correct to the best of my knowledge, information and belief.




                                   Stephen Brinton

Date:
